Case 1:19-cv-04314-AT Document120 Filed 12/11/20 Page 1 of 1

 

 

USDC SDNY
UNITED STATES DISTRICT COURT DOCUMENT
SOUTHERN DISTRICT OF NEW YORK SEES EON EES SED
GLD, an infant, by her mother and natural DOC #: ——
guardian, GD, and GD, individually, DATE FILED: _12/11/2020__

Plaintiffs,
-against- 19 Civ. 4314 (AT)

CHILDREN'S RESCUE FUND, and KESTER A. ORDER

MARCUS, an individual agent, servant and/or
employee, representative or contractor of the
named Defendants,

 

Defendants.
ANALISA TORRES, District Judge:

 

On August 3, 2020, the Court ordered the parties to submit a joint letter and proposed case
management plan by December 8, 2020. ECF No. 118 § 16. Those submissions are now overdue.
Accordingly, the parties shall submit their joint letter and proposed case management plan by 12:00
p-m. on December 14, 2020.

SO ORDERED.

Dated: December 11, 2020
New York, New York

O-

ANALISA TORRES
United States District Judge
